Exhibit 10.1

 

FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT

 

First Amendment to Revolving Credit and Security Agreement, dated the 26th day
of May, 2004, to be effective May 26, 2004 (the “Effective Date”), by and among
IMCO Recycling Inc., a Delaware corporation (“IMCO”), IMCO Investment Company, a
Delaware corporation (“IMCO Investment”), IMCO Management Partnership, L.P., a
Texas limited partnership (“IMCO Management”), IMCO Energy Corp., a Delaware
corporation (“IMCO Energy”), IMCO Recycling of Indiana Inc., a Delaware
corporation (“IMCO Recycling of Indiana”), IMCO Indiana Partnership L.P., an
Indiana limited partnership (“IMCO Indiana LP”), IMCO Recycling of Illinois
Inc., an Illinois corporation (“IMCO Recycling of Illinois”), Pittsburg
Aluminum, Inc., a Kansas corporation (“Pittsburg Aluminum”), Alchem Aluminum,
Inc., a Delaware corporation (“Alchem”), IMCO Recycling of Michigan L.L.C., a
Delaware limited liability company (“IMCO Recycling of Michigan”), IMSAMET,
Inc., a Delaware corporation (“IMSAMET”), IMCO Recycling of Idaho Inc., a
Delaware corporation (“IMCO Recycling of Idaho”), Rock Creek Aluminum, Inc., an
Ohio corporation (“Rock Creek”), IMCO Recycling of Utah Inc., a Delaware
corporation (“IMCO Recycling of Utah”), Alchem Aluminum Shelbyville Inc., a
Delaware corporation (“Alchem Shelbyville”), Interamerican Zinc, Inc., a
Delaware corporation (“Interamerican”), U.S. Zinc Corporation, a Delaware
corporation (“U.S. Zinc”), Gulf Reduction Corporation, a Delaware corporation
(“Gulf Reduction”), Midwest Zinc Corporation, a Delaware corporation (“Midwest
Zinc”), MetalChem, Inc., a Pennsylvania corporation (“MetalChem”), Western Zinc
Corporation, a California corporation (“Western Zinc”), U.S. Zinc Export
Corporation, a Texas corporation (“U.S. Zinc Export”), IMCO Recycling of
California, Inc., a Delaware corporation (“IMCO Recycling of California”),
Indiana Aluminum Inc., an Indiana corporation (“Indiana Aluminum”), IMCO
Recycling of Ohio Inc., a Delaware corporation (“IMCO Recycling of Ohio”), IMCO
Recycling Services Company, a Delaware corporation (“IMCO Recycling Services”),
IMCO Operations Services Company, a Delaware corporation (“IMCO Operations
Services”) and IMCO International, Inc., a Delaware corporation (“IMCO
International”) (IMCO, IMCO Investment, IMCO Management, IMCO Energy, IMCO
Recycling of Indiana, IMCO Indiana LP, IMCO Recycling of Illinois, Pittsburg
Aluminum, Alchem, IMCO Recycling of Michigan, IMSAMET, IMCO Recycling of Idaho,
Rock Creek, IMCO Recycling of Utah, Alchem Shelbyville, Interamerican, U.S.
Zinc, Gulf Reduction, Midwest Zinc, MetalChem, Western Zinc, U.S. Zinc Export,
IMCO Recycling of California, Indiana Aluminum, IMCO Recycling of Ohio, IMCO
Recycling Services, IMCO Operations Services and IMCO International are each a
“Borrower”, and collectively the “Borrowers”), and PNC Bank, National
Association (“PNC Bank”), JPMorgan Chase Bank (“JPMorgan”) (PNC Bank and
JPMorgan are each a “Lender” and collectively, the “Lenders”), PNC Bank, as
administrative agent, syndication agent and collateral agent for the Lenders (in
such capacity, the “Agent”) and JPMorgan, as documentation agent for the Lenders
(in such capacity, the “Documentation Agent”) (the “First Amendment”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrowers, the Lenders, the Agent and the Documentation Agent
entered into that certain Revolving Credit and Security Agreement, dated October
6, 2003, pursuant to which, among other things, the Lenders agreed to extend
credit to the Borrowers in



--------------------------------------------------------------------------------

an aggregate principal amount not to exceed One Hundred Twenty Million and
00/100 Dollars ($120,000,000.00) (the “Loan Agreement”); and

 

WHEREAS, the Borrowers desire to amend certain provisions of the Loan Agreement
and the Lenders and the Agent desire to permit such amendments pursuant to the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

 

1. All capitalized terms used herein which are defined in the Loan Agreement
shall have the same meaning herein as in the Loan Agreement unless the context
clearly indicates otherwise.

 

2. Section 1.2 of the Loan Agreement is hereby amended by deleting the following
definitions and in their stead inserting the following definitions:

 

“EBITDA” shall mean for any fiscal period the sum of (i) Earnings Before
Interest and Taxes for such period, (ii) plus depreciation expenses of IMCO and
its Subsidiaries (excluding all Non-Borrower Subsidiaries) on a consolidated
basis for such period, (iii) plus amortization expenses of IMCO and its
Subsidiaries (excluding all Non-Borrower Subsidiaries) on a consolidated basis
for such period, (iv) plus all non-cash charges against and minus all non-cash
credits to income of IMCO and its Subsidiaries (excluding all Non-Borrower
Subsidiaries) on a consolidated basis for such period, and (v) plus or minus, as
applicable, any other non-cash non-recurring items of gain or loss of IMCO and
its Subsidiaries (excluding all Non-Borrower Subsidiaries) with respect to such
fiscal period not already excluded hereunder, and (vi) plus one hundred percent
(100%) of cash distributions (including interest payments pursuant to the
VAW-IMCO Note but excluding principal payments pursuant to the VAW-IMCO Note) to
IMCO or any other Borrower made by any of the Non-Borrower Subsidiaries.

 

“Fixed Charge Coverage Ratio” shall mean and include, with respect to any fiscal
period, the ratio of (a) EBITDA minus Capital Expenditures that were not
specifically funded by Indebtedness (other than a Revolving Advance) of IMCO and
its Subsidiaries (excluding all Non-Borrower Subsidiaries) on a consolidated
basis with respect to such period, minus cash taxes paid of IMCO and its
Subsidiaries (excluding all Non-Borrower Subsidiaries) on a consolidated basis
with respect to such period to (b) Fixed Charges; provided, however, that, to
the extent any Capital Expenditures are made with funds directly attributable to

 

-2-



--------------------------------------------------------------------------------

and constituting proceeds of VAW-IMCO’s prepayment of Indebtedness under the
VAW-IMCO Note (including all earnings and income earned on such funds) and such
funds are withdrawn from the collateral account in accordance with the terms of
the Senior Secured Notes Indenture, such Capital Expenditures shall not be
deemed to be Capital Expenditures for purposes of the Fixed Charge Coverage
Ratio.

 

3. Section 7.6 of the Loan Agreement is hereby deleted in its entirety and in
its stead inserted the following:

 

7.6 Capital Expenditures.

 

Make or incur any Capital Expenditure or commitments for Capital Expenditures
(including capitalized leases) (i) in fiscal year 2004 in an aggregate amount
for the Borrowers in excess of Twenty-Five Million and 00/100 Dollars
($25,000,000.00), and (ii) in fiscal year 2005 and each fiscal year thereafter
during the Term in an aggregate amount for the Borrowers in excess of Twenty
Million and 00/100 Dollars ($20,000,000.00), in each case excluding Capital
Expenditures made following an insured casualty event to replace goods damaged
or destroyed using the proceeds of such insurance so long as such proceeds are
used for such purpose within one (1) year of the receipt of such insurance
proceeds; provided, however, that to the extent that the amount made or incurred
in any fiscal year is less than such annual limitation, the lesser of (i) Five
Million and 00/100 Dollars ($5,000,000.00) or (ii) the amount by which the
amount of such annual limitation exceeds the amount of Capital Expenditures made
or incurred in any such fiscal year may be expended in the immediately following
fiscal year.

 

4. The provisions of Section 2, Section 3 and Section 8 of this First Amendment
shall not become effective until the Agent has received the following, each in
form and substance acceptable to the Agent:

 

  (a) this First Amendment, duly executed by each Borrower and the Required
Lenders;

 

  (b) the documents listed in the Preliminary Closing Agenda set forth on
Exhibit A attached hereto and made a part hereof; and

 

  (c) such other documents as may be reasonably requested by the Agent.

 

5. The Borrowers hereby reconfirm and reaffirm all representations and
warranties, agreements and covenants made by and pursuant to the terms and
conditions of the

 

-3-



--------------------------------------------------------------------------------

Loan Agreement, except as such representations and warranties, agreements and
covenants may have heretofore been amended, modified or waived in writing in
accordance with the Loan Agreement or as set forth in this First Amendment or
the exhibits attached hereto, and except any such representations or warranties
made as of a specific date or time, which shall have been true and correct in
all material respects as of such date or time.

 

6. The Borrowers acknowledge and agree that each and every document, instrument
or agreement which at any time has secured payment of the Obligations including,
but not limited to, (i) the Loan Agreement, (ii) the Guarantor Security
Agreement, and (iii) the Blocked Account Agreement, continue to secure prompt
payment when due of the Obligations.

 

7. The Borrowers hereby represent and warrant to the Lenders and the Agent that
(i) the Borrowers have the legal power and authority to execute and deliver this
First Amendment; (ii) the officers of the Borrowers executing this First
Amendment have been duly authorized to execute and deliver the same and bind the
Borrowers with respect to the provisions hereof; (iii) the execution and
delivery hereof by the Borrowers and the performance and observance by the
Borrowers of the provisions hereof and of the Loan Agreement and all documents
executed or to be executed therewith, do not violate or conflict with the
organizational documents of the Borrowers or any law applicable to the Borrowers
or result in a breach of any provision of or constitute a default under any
other agreement, instrument or document binding upon or enforceable against the
Borrowers and (iv) this First Amendment, the Loan Agreement and the documents
executed or to be executed by the Borrowers in connection herewith or therewith
constitute valid and binding obligations of the Borrowers in every respect,
enforceable in accordance with their respective terms.

 

8. The Agent and the Lenders hereby waive the Event of Default that has occurred
as a result of the Borrowers failing to furnish to the Agent, no later than
fifteen (15) days prior to the beginning of fiscal year 2004 of IMCO, a quarter
by quarter projected operating budget and cash flow of IMCO and its Subsidiaries
on a consolidated basis for such fiscal year (including an income statement for
each quarter and a balance sheet as at the end of each fiscal quarter) pursuant
to Section 9.10 of the Loan Agreement.

 

9. The Borrowers represent and warrant that (i) no Event of Default exists under
the Loan Agreement, nor will any occur as a result of the execution and delivery
of this First Amendment or the performance or observance of any provision
hereof; (ii) the Schedules attached to and made part of the Loan Agreement are
true and correct as of the date hereof in all material respects and there are no
material modifications or supplements thereto, except as attached hereto; and
(iii) they presently have no claims or actions of any kind at law or in equity
against the Lenders or the Agent arising out of or in any way relating to the
Loan Agreement or the Other Documents.

 

10. Each reference to the Loan Agreement that is made in the Loan Agreement or
any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Loan Agreement as amended hereby.

 

11. The agreements and waivers contained in this First Amendment are limited to
the specific agreements and waivers made herein. Except as amended hereby, all
of

 

-4-



--------------------------------------------------------------------------------

the terms and conditions of the Loan Agreement shall remain in full force and
effect. This First Amendment amends the Loan Agreement and is not a novation
thereof.

 

12. This First Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.

 

13. This First Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the conflicts of law principles thereof. The Borrowers hereby
consent to the jurisdiction and venue of the Court of Common Pleas of Allegheny
County, Pennsylvania and the United States District Court for the Western
District of Pennsylvania with respect to any suit arising out of or mentioning
this First Amendment.

 

[INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this First Amendment to be duly executed by their duly authorized
officers on the day and year first above written to be effective on the
Effective Date.

 

        BORROWERS:

ATTEST/WITNESS

     

IMCO RECYCLING INC.

By:  

/s/    Jeffrey S. Mecom        

      By:  

/s/    Paul V. Dufour        

Name:

 

Jeffrey S. Mecom

     

Name:

 

Paul V. Dufour

Title:

 

Associate General Counsel

     

Title:

 

Executive Vice President and CEO

ATTEST/WITNESS

     

IMCO INVESTMENT COMPANY

IMCO RECYCLING OF INDIANA INC.

IMCO ENERGY CORP.

IMCO RECYCLING OF ILLINOIS INC.

ALCHEM ALUMINUM, INC.

PITTSBURG ALUMINUM, INC.

INTERAMERICAN ZINC, INC.

IMCO RECYCLING OF CALIFORNIA, INC.

IMCO INTERNATIONAL, INC.

IMCO RECYCLING OF OHIO INC.

IMSAMET, INC.

IMCO RECYCLING OF IDAHO INC.

IMCO RECYCLING OF UTAH INC.

ROCK CREEK ALUMINUM, INC.

U.S. ZINC CORPORATION

GULF REDUCTION CORPORATION

MIDWEST ZINC CORPORATION

METALCHEM, INC.

U.S. ZINC EXPORT CORPORATION

ALCHEM ALUMINUM SHELBYVILLE INC.

INDIANA ALUMINUM INC.

IMCO OPERATIONS SERVICES COMPANY

WESTERN ZINC CORPORATION

By:  

/s/    Jeffrey S. Mecom        

      By:  

/s/    Robert R. Holian         

Name:

 

Jeffrey S. Mecom

     

Name:

 

Robert R. Holian

Title:

 

Associate General Counsel

     

Title:

 

Vice President of each of the above-

named entities

       

IMCO INDIANA PARTNERSHIP L.P.

ATTEST/WITNESS

     

By:

 

IMCO Energy Corp., its General Partner

By:  

/s/    Jeffrey S. Mecom        

          By:  

/s/    Robert R. Holian        

Name:

 

Jeffrey S. Mecom

         

Name:

 

Robert R. Holian

Title:

 

Associate General Counsel

         

Title:

 

Vice President



--------------------------------------------------------------------------------

       

IMCO MANAGEMENT PARTNERSHIP L.P.

ATTEST/WITNESS

     

By:

 

IMCO Recycling Inc., its General Partner

By:  

/s/    Jeffrey S. Mecom        

          By:  

/s/    Paul V. Dufour         

Name:

 

Jeffrey S. Mecom

         

Name:

 

Paul V. Dufour

Title:

 

Associate General Counsel

         

Title:

 

Executive Vice President and CEO

       

IMCO RECYCLING OF MICHIGAN L.L.C.

ATTEST/WITNESS

     

By:

 

IMCO Recycling Inc., its Manager

By:  

/s/    Jeffrey S. Mecom        

          By:  

/s/    Paul V. Dufour         

Name:

 

Jeffrey S. Mecom

         

Name:

 

Paul V. Dufour

Title:

 

Associate General Counsel

         

Title:

 

Executive Vice President and CEO

       

IMCO RECYCLING SERVICES COMPANY

ATTEST/WITNESS

     

By:

 

Indiana Aluminum Inc., Its Manager

By:  

/s/    Jeffrey S. Mecom        

          By:  

/s/    Robert R. Holian        

Name:

 

Jeffrey S. Mecom

         

Name:

 

Robert R. Holian

Title:

 

Associate General Counsel

         

Title:

 

Vice President

       

Agent and Lenders:

 

PNC Bank, National Association, as Lender and

as Agent

            By:  

/s/    Paul R. Frank        

           

Name:

 

Paul R. Frank

           

Title:

 

Vice President

       

JPMorgan Chase Bank, as Lender and as

Documentation Agent

            By:                

Name:

               

Title:

   



--------------------------------------------------------------------------------

Fifth Third Bank, as a Lender

By:    

Name:

   

Title:

   

HSBC Business Credit (USA) Inc., as a Lender

By:  

/s/    Matthew W. Rickert        

Name:

 

Matthew W. Rickert

Title:

 

Officer

LaSalle Business Credit, LLC, as a Lender

By:  

/s/    John Mostofi        

Name:

 

John Mostofi

Title:

 

Senior Vice President

Webster Business Credit Corporation, as a Lender

By:  

/s/    Alan F. McKay        

Name:

 

Alan F. McKay

Title:

 

Vice President